The State of




                                  Fourth Court of Appeals
                                          San Antonio, Texas
                                                October 22, 2015

                                 No. 04-15-00207-CR and 04-15-00208-CR

                                            Jessica G. CASTILLO,
                                                   Appellant
                                                       v.
                                             The STATE of Texas,
                                                    Appellee

                       From the County Court at Law No. 4, Bexar County, Texas
                                 Trial Court No. 458109 and 458110
                              Honorable Jason Garrahan, Judge Presiding

                                                 ORDER
        In the interest of the efficient administration of the court’s docket, we order Appeal Nos.
04-15-00207-CR and 04-15-00208-CR consolidated. The parties must file motions, briefs, and
other pleadings as if the appeals were one but put both appeal numbers in the style of the case.
However, a record must be filed in each appeal, the record in each case will remain separate and,
if supplementation of the record becomes necessary, the supplemental material must be filed in
the appeal to which it applies. The cases must be argued together in one brief, as in a single
appeal, and if oral argument is requested and granted, the entire case must be argued as a single
appeal, with the total time limit for each party equal to the ordinary time limit for a party in a
single appeal. The court will dispose of both appeals in the same judgment, opinion, and
mandate. 1

                                                                _________________________________
                                                                Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of October, 2015.


                                                                ___________________________________
                                                                Keith E. Hottle
                                                                Clerk of Court


1
  We recognize that the parties filed consolidated motion, briefs, etc. prior to this order of consolidation.
Henceforth, the parties shall comply with this order of consolidation with regard to all future filings, e.g., motions,
requests, etc.